OPINION OF THE COURT
Per Curiam.
Respondent was admitted to practice by this court on February 20, 1973 and maintains an office for the practice of law in Buffalo. On August 13, 1991 the Grievance Committee filed a petition charging him with two counts of conversion of client funds and one other charge. Respondent answered the petition *30denying the charges. We referred the matter to a Referee for a hearing on the issues of fact raised by the pleadings. Thereafter, the Grievance Committee filed a supplemental petition on March 9, 1992, charging him with additional counts of conversion of client funds. Respondent has failed to file an answer or otherwise move against the charges in the supplemental petition pursuant to 22 NYCRR 1022.20. Accordingly, the allegations contained in the supplemental petition are deemed admitted (Matter of Supples, 102 AD2d 699). Thus, we find that respondent is guilty of violating Code of Professional Responsibility DR 1-102 (A) (4) and (7); DR 9-102 (A), (B) (1) and (C) (4) and that he should be disbarred. Additionally, restitution should be ordered of the amounts that the sixth and seventh charges of the supplemental petition allege were converted and not repaid.
Boomer, J. P., Pine, Balio, Lawton and Boehm, JJ., concur.
Order of disbarment and restitution entered.